        Case 1:18-cv-12020-WGY Document 37 Filed 06/20/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



  Auctus Fund, LLC
                  Plaintiff
                                                     CIVIL ACTION
              V.
                                                     NO. 1:18-12020-WGY
 RedHawk Holdings Corp.
                Defendant

                        SETTLEMENT ORDER OF DISMISSAL


YOUNG, DJ


       The Court having been advised on June 20, 2019                   that the above-

entitled action has been settled;

       IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice to the right of any party, upon good cause shown, to reopen the action within

sixty (60) days if settlement is not consummated.


                                               By the Court,


 June 20, 2019                                  /s/ Jennifer Gaudet
Date                                           Deputy Clerk
